THE THIRTEENTH COURT OF APPEALS

                                   13-16-00533-CV


                Ronny Eugene Scott, and wife, Elizabeth Helen Scott
                                        v.
     John C. Carpenter and wife Suzanne E. Carpenter, and Joshua A. Carpenter


                                  On Appeal from the
                    249th District Court of Johnson County, Texas
                          Trial Cause No. DC-C201600135


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and the cause

REMANDED to the trial court.       The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

May 31, 2018